Citation Nr: 0838253	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-11 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for hammertoes of the 
right foot with calluses, plantar wart and metatarsalgia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hammertoes of the 
left foot with calluses, plantar wart and metatarsalgia, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.

By decision dated in October 2000, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for PTSD.  She has subsequently sought to reopen 
her claim for service connection.  In a rating decision dated 
in June 2003, the Regional Office (RO) concluded that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  In addition, the RO denied 
the veteran's claims for an increased rating for her service-
connected bilateral foot disabilities.  This matter was 
previously before the Board in October 2007, at which time it 
was remanded for additional development of the record and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by 
calluses, and is not productive of more than moderate 
impairment.

2.  The veteran's left foot disability is manifested by 
calluses, and is not productive of more than moderate 
impairment.


3.  By decision dated in October 2000, the Board denied 
service connection for PTSD.  

4.  The evidence added to the record since the October 2000 
Board decision provides a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hammertoes of the right foot with calluses, plantar wart 
and metatarsalgia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282, 
5284 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hammertoes of the left foot with calluses, plantar wart 
and metatarsalgia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282, 
5284 (2007).

3.  New and material evidence having been received since the 
October 2000 Board decision, the claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).



The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a March 2003 letter, issued prior to the decision on 
appeal, and in a November 2007 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  The 
letters informed the veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of her disability level, and her own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by her disabilities.  In addition, a June 
2008 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment, and the effect that the conditions have on her 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The June 2008 
letter also advised the appellant of the evidence needed to 
establish an effective date.  The Board further points out 
that the supplemental statement of the case issued in May 
2008 included the diagnostic criteria for rating her service-
connected disabilities.  

With respect to the claim concerning PTSD, in light of the 
favorable determination with respect to whether new and 
material evidence has been submitted and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and 
evidence that have been associated with the claims file 
include the service treatment records, service personnel 
records, statements from the veteran and her mother, VA 
medical records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by submitting argument and 
a lay statement.  Thus, any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. .

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
rating will be assigned, and when moderate, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5284.

A 10 percent evaluation may be assigned for hammertoe, all 
toes, unilateral, without claw foot.  A noncompensable may be 
assigned for single toes.  Diagnostic Code 5282.

A 10 percent evaluation may be assigned for metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral.  
Diagnostic Code 5279.

The evidence supporting the veteran's claim includes her 
statements and some of the medical findings.  

When she was examined by the VA in April 2003, the veteran 
reported she had constant pain in her feet secondary to 
calluses.  She asserted that she could not stand on her feet 
for a significant period of time .  An examination 
demonstrated bilateral hallux valgus and hammertoes of three 
toes of each foot.  Each heel had a thickened, hyperkeratotic 
area.  There was a large callus bilaterally at the first 
metatarsal head which was slightly tender to palpation.  
There was also a large, flattened callus at the fifth 
metatarsal head of each foot.  

It was reported in June 2004, when the veteran was seen in a 
VA outpatient treatment clinic for a pre-operative work-up, 
that she was scheduled for surgical excision of a right foot 
callus.  She had debridement of the callus in July 2004.

On VA examination in March 2008, the veteran complained of 
foot pain with standing, walking and at rest.  An examination 
revealed tenderness to palpation over the 5th metatarsal area 
of the right foot.  There was also tenderness to palpation on 
the plantar surface in the area of the callus at the distal 
encephalitis.  There was also a callus on the right great toe 
and on the plantar surface distally with a residual of a 
plantar wart.  This was noted to constitute evidence of 
abnormal weight-bearing.  There were hammertoes of three 
toes.  There was a moderate to severe callus formation across 
the entire heel, much more severe at the medial heel, 
demonstrating evidence of abnormal weight-bearing.  The 
veteran was also observed to walk with a significant limp.  
In addition, there were a few areas of venous stasis 
dermopathy in the top of the foot and the lower leg ankle 
area.  

With respect to the left foot, there was tenderness to 
palpation in the area of the plantar wart with a callus 
around the wart, on the ball of the foot.  There was a large 
heel callus involving the whole heel, which was moderate and 
not as significant as the callus on the right heel.  A few 
spots, very mild, were noted to be a venous stasis deformity.  
All toenails had a dark discoloration

The evidence against the claim includes the findings on the 
VA examinations.  It is significant to point out, however, 
that when examined by the VA in April 2003, the veteran did 
not use orthotics and she had normal wear of her shoes.  
There was mild hallux valgus and only very mild hammertoes of 
each foot.  The most recent VA examination revealed no 
evidence of painful motion, swelling, instability or 
weakness.  It is also significant to point out that the 
examiner concluded that the bilateral foot disability had a 
moderate impact on activities such as doing chores, shopping, 
traveling and driving.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of her bilateral foot disability.  The 
evidence of record fails to establish that the disability is 
more than moderate in severity.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for an increased rating for hammertoes of either the right or 
the left foot with calluses, plantar wart and metatarsalgia.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the foot disabilities.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


        II.  New and material evidence 

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the Board must review, in light of the applicable 
legal criteria, the additional evidence submitted since the 
October 2000 decision.

The evidence of record at the time of the April 1978 Board 
decision included the service treatment records, VA 
outpatient treatment records, the report of a VA psychiatric 
examination, a July 1997 letter from a Victims Witness 
Assistance Officer, a March 1998 report from the U.S. Army 
Criminal Investigation Command, and the veteran's testimony 
at a hearing at the RO.  

The service treatment records reveal that the veteran was 
noted to be anxious and agitated when she was seen for 
unrelated complaints in June 1987.  A psychiatric 
consultation was advised, but the veteran refused to go.  The 
pertinent assessment was to rule out substance abuse.  She 
was referred for a mental status evaluation in October 1987.

VA outpatient treatment records disclose that the veteran 
complained of sleeplessness and agitation in April 1988.  She 
admitted to cocaine use in the recent past.

A December 1993 Report of Contact discloses that the veteran 
contacted the RO by telephone and asserted that she had been 
raped in service, and that other people knew of the incident.  

During a February 1994 VA psychiatric examination, the 
veteran provided a history of being sexually assaulted in 
service.  She stated that two women in her room told her she 
had been raped, but she had no recollection of the events 
because she had been intoxicated.  Following an examination, 
the diagnoses included cocaine and alcohol abuse and 
personality disorder, not otherwise specified.  The examiner 
concluded that there was no evidence of PTSD, and that she 
did not display any symptomatology consistent with its 
diagnosis.

Also of record is a March 1998 letter to the veteran from the 
Director, Crimes Records Center, the U.S. Army Criminal 
Investigation Command.  The Report of Investigation concluded 
that there was insufficient evidence to determine if the 
offense of rape had occurred.  An informal investigation 
conducted by the chain of command at the time of the alleged 
offense failed to establish any credible information to 
believe that the veteran had been raped.  

During a VA psychiatric examination in April 1998, the 
veteran again described the rape in service.  The diagnoses 
were cocaine and alcohol use, in remission, and personality 
disorder, not otherwise specified.  The examiner commented 
that although the veteran appeared to have experienced some 
sort of traumatic incident in service, it was with great 
difficulty that he was able to make any kind of link between 
her in-service rape and her current experience of PTSD.  

Based on this evidence, the Board, in its October 2000 
decision, denied service connection for PTSD.  In its 
decision, the Board noted that the evidence tended to show 
(while not conclusive) that the veteran might have been 
sexually assaulted during service.  However, the Board 
concluded that there was no nexus between her current PTSD 
and service.  

Additional evidence received in conjunction with the 
veteran's reopened claim includes service personnel records, 
VA outpatient treatment records, a VA psychiatric examination 
in March 2003, and statements from the veteran and her 
mother.  

On VA psychiatric examination in March 2003, the veteran 
described the in-service rape.  The diagnoses were cocaine 
and alcohol abuse, substance-induced mood disorder, 
cyclothymia, and personality disorder, not otherwise 
specified.  The examiner observed that the veteran's claim of 
sexual trauma might be true and, if so, it would warrant 
further examination.  In an addendum later that month, the 
examiner stated that he reviewed the claims folder and there 
was insufficient legal and psychiatric evidence to support a 
diagnosis of PTSD secondary to rape.

The veteran was seen in a VA mental health clinic in December 
2004.  The diagnoses included PTSD (military sexual trauma).  
The Board points out that there was no diagnosis of PTSD at 
the time of the October 2000 Board determination.  Thus, the 
additional evidence relates to a previously unestablished 
fact and furnishes a reasonable possibility of substantiating 
the appellant's claim for service connection for PTSD.  The 
Board concludes that new and material evidence has been 
submitted and, accordingly, the claim is reopened.


ORDER

An increased rating for hammertoes of the right foot with 
calluses, plantar wart and metatarsalgia is denied.

An increased rating for hammertoes of the left foot with 
calluses, plantar wart and metatarsalgia is denied.

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

Reopening a claim based on new and material evidence does not 
end the inquiry.  In this case, the Board believes that 
before a decision on the merits can be rendered, a VA 
psychiatric examination is necessary in order to clarify 
whether the veteran currently has PTSD and, if so, whether it 
is due to in-service trauma.  In this regard, in a January 
1997 statement by the veteran to the military describing the 
1987 incident, she stated that she went to the room of a man, 
took a sip of a drink he poured and remembered feeling funny 
and passing out.  She stated she had had only four beers 
prior to that drink.  She stated that she awoke in her room 
and was told by her roommates that she had been raped.  She 
said she did not remember anything, but felt that something 
sexual had happened.  She indicated that she did not make a 
police report because she could not actually recall being 
raped, and did not have any scratches, bruises or bite marks.

In February 1997, the veteran's former section 
Noncommissioned Officer (NCO) Reeder was contacted with 
respect to the veteran's reported rape.  Officer Reeder 
indicated that she remembered the veteran made an allegation 
of rape while she had been drinking with three males 
soldiers, and that the veteran was taken to the Army Medical 
Center for physical and psychiatric examination; however, she 
was found not to have been raped as she did not have internal 
bruising or tearing, and to have experienced only an alcohol 
induced blackout.  Additionally, upon conclusion of the 
investigation regarding the veteran's reported rape, a June 
1997 investigation report was issued indicating that there 
was insufficient evidence to determine if the offense of rape 
had occurred as alleged.  The veteran had reported that a man 
by the name of "Peter Langes" had committed the assault, 
but he had not been identified during the investigation.  
Various people were interviewed during the examination, 
including Michael Porch, Company Commander of the 864th 
Engineer Battalion at that time, who reported he had 
interviewed all the alleged offenders and one of them had 
conceded that he had had consensual intercourse with the 
veteran.  However, it was determined that the evidence failed 
to establish any credible information, as well as that the 
veteran's nine year delay in reporting the incident negated 
the potential value that any physical evidence found may have 
had.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Contact the veteran and request that 
she furnish the names, addresses, and 
approximate dates of treatment of all 
medical providers from whom she has 
received treatment for PTSD since her 
discharge from service.  After securing 
the necessary authorizations for release 
of this information to the VA, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran which are not already of record.

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether she has PTSD and, if so, whether 
it is related to an in-service stressor.  
In this regard, has been determined that 
the veteran was involved in a sexual 
incident in service which may have been 
an assault, although the veteran could 
not actually recall being raped.  The 
examiner should be requested to make a 
specific determination as to whether this 
claimed stressor would be of a quality 
sufficient to produce PTSD.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, then he/she should 
then determine whether the veteran now 
has PTSD and, if so, whether there is a 
causal nexus between the current disorder 
and the event or events in service.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
now be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case, and the case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


